DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-17 are presented for examination. Applicant filed a response to a non-final Office action on 04/07/2021 amending claims 1, 12, and 15-17. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection. Examiner has, however, established new § 101 rejection for claims 1-17 in the instant Office action. Since the new § 101 rejection was necessitated by Applicant’s amendment of the claims, the instant rejection of claims 1-17 is FINAL rejection of the claims.  

Examiner’s Remarks


Prior Art: The prior art of record, Miyake (JP-2003/022407-A) teaches generally an information processing system and method. The prior art, however, fails to teach following limitations that appear in independent claims 1 and 15-17: “a communication interface configured to acquire condition information indicating a first use condition of the stored 

Response to Arguments

Applicant argues:
[T]he claimed subject matter provides improvement in the technology of the electronic value transfer by providing the notification screen to the user that allows the user to process a return of the electronic value whose effective time period has elapsed and thereby preventing the unauthorized use of the electronic value. Therefore, the feature of displaying the notification screen is not an insignificant post solution activity.

[T]he Applicant respectfully submits that taking all the claim elements of amended independent claim 1, individually, and in combination, amended independent claim 1 as a whole amounts to significantly more than the alleged abstract idea and also provides improvement in functioning of the technology of electronic value transfer.

		Applicant’s Remarks at 16 and 19.
Examiner respectfully disagrees. These additional elements, including providing notification screen, are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, instead of improving a computer as a tool, Applicant’s claimed invention is using a computer as a tool. As such, the instant claims do not amount to significantly more than the recited abstract idea. Consequently, instant claims 1-17 are not patent eligible under § 101.      
 
Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claim 16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 1-15 and 17 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-17 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-17, however, recite an abstract idea that belongs to certain method of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. Here, independent claims 1 and 15-17 describe a system and a method for transferring electronic value between electronic systems. The limitations in independent claims 1 and 15-17, which set forth or describe the recited abstract idea, are: “determine usability of the stored electronic value based on the condition related to the effective period of the stored electronic value” (claim 1), “restrict a function related to use of the stored electronic value, based on the transmitted apparatus information and a result of the determination of the usability of the stored electronic value, wherein Page 2 of 21Application No. 16/087,516whereinthe restriction of the function related to the use of the stored electronic value includes restriction of each of a function of reading data from the memory and a function of writing data in the memory” (claim 1), “control the information processing apparatus to set condition information indicating a use condition of an electronic value transferred from the transfer source apparatus, wherein the use condition corresponds to a condition related to an effective period of the electronic value transferred from the transfer source” (claim 15), “determine usability of the stored electronic value based on the condition related to the effective period of the stored electronic value” (claim 15), “restrict a function related to use of the stored electronic value, based on the apparatus information and a result of the determination of the usability of the stored electronic value Page 8 of 21Application No. 16/087,516wherein the restriction of the function related to the use of the stored electronic value includes restriction of each of a function of reading data from the memory and a function of writing data in the memory” (claim 15), “determining usability of the stored electronic value based on the condition related to the effective period of the stored electronic value” (claim 16), “restricting a function related to use of the stored electronic value, based on the transmitted apparatus information and a result of the determination of the usability of the stored electronic value wherein the restriction of the function related to the use of the stored electronic value includes restriction of each of a function of reading data from the memory and a function of writing data in the memory” (claim 16), “acquire condition information indicating a use condition of the stored electronic value, wherein the use condition corresponds to a condition related to an effective period of the stored electronic value” (claim 17), “determine usability of the stored electronic value based on the condition related to the effective period of the stored electronic value” (claim 17), and “restrict a function related to use of the stored electronic value, based on the transmitted apparatus information and a result of the determination of the usability of the stored electronic value wherein the restriction of the function related to the use of the stored electronic value includes restriction of each of a function of reading data from the memory and a function of writing data in the memory” (claim 17) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 15-17 recite additional limitations: “a non-contact communication unit” (claim 1), “a memory” (claim 1), “a communication interface” (claim 1), “a processor” (claim 1), “a display screen” (claim 1), “a first management apparatus” (claim 1), “a transfer source” (claim 1), “a communication unit communicating with a transfer source apparatus” (claim 15), “information processing apparatus” (claim 15), “a processor” (claim 15), “a secure region of a memory having temper resistance” (claims 1 and 15-17), “an information processing apparatus that includes a non-contact communication unit, a communication interface, a processor, a memory, and a display screen” (claim 16), “a transfer source” (claim 16), “a management apparatus” (claims 16 and 17), “a first information processing apparatus which is a transfer source of an electronic value” (claim 17), “a second information processing apparatus which is a transfer destination of the electronic value, wherein the second information processing apparatus includes: a non-contact communication unit” (claim 17), “a memory” (claim 17), “a communication interface” (claim 17), “a processor” (claim 17), “a display screen” (claim 17), “a transfer source” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, following limitations, recite insignificant extra solution activity (for example, data gathering): “receive an apparatus information request” (claim 1), “transmit, in response to the received apparatus information request, apparatus information including ID information of the information processing apparatus” (claim 1), “store an electronic value, wherein the electronic value is transferred” (claim 1), “acquire condition information indicating a first use condition of the stored electronic value, wherein the first use condition corresponds to a condition related to an effective period of the stored electronic value” (claim 1), “display a notification screen based on an elapse of the effective period of the stored electronic value” (claim 1), “transmit, based on a user input on the notification screen, an information transfer request for return of the electronic value” (claim 1), “receive a response that indicates a completion of a process related to the return of the electronic value” (claim 1), “receive an information transfer process request, wherein the information transfer process request includes apparatus information of an information processing apparatus, the apparatus information includes ID information of the information processing apparatus” (claim 15), “receive an apparatus information request, and transmit, in response to the received apparatus information request, the apparatus information including the ID information of the information processing apparatus” (claim 15), “store the electronic value” (claim 15), “display a notification screen based on an elapse of the effective period of the stored electronic value” (claim 15), “receive, based on a user input on the notification screen, an information transfer request from the information processing apparatus for return of the electronic value” (claim 15), “transmit a response that indicates completion of a process related to the return of the electronic value” (claim 15), “receiving an apparatus information request” (claim 16), “transmitting, in response to the received apparatus information request, apparatus information including ID information of the information processing apparatus” (claim 16), “storing an electronic value transferred” (claim 16), “acquiring condition information indicating a use condition of the stored electronic value wherein the use condition corresponds to a condition related to an effective period of the stored electronic value” (claim 16), “displaying a notification screen based on an elapse of the effective period of the stored electronic value” (claim 16), “transmitting, based on a user input, an information transfer request for return of the electronic value” (claim 16), “receiving a response that indicates a completion of a process related to the return of the electronic value” (claim 16), “receive an apparatus information request” (claim 17), “transmit, in response to the received apparatus information request, apparatus information including ID information of the second information processing apparatus” (claim 17), Page 9 of 21Application No. 16/087,516 “store an electronic value, wherein the electronic value is transferred” (claim 17), “display a notification screen based on an elapse of the effective period of the stored electronic value” (claim 17), “transmit, based on a user input, an information transfer request for return of the electronic value” (claim 17), and “receive a response that indicates a completion of a process related to the return of the electronic value” (claim 17). Further, the following limitation is considered to describe insignificant post-solution activity: “display, based on the received response, the completion of the process related to the return of the electronic value” (claims 1 and 15-17). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 15-17 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 15-17 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: 
Individually, the additional elements (see above under Step 2A, Prong 2) of independent claims 1 and 15-17 are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0053] The information processing apparatus 100 is an apparatus that can be either or both of an electronic value transfer source and an electronic value transfer destination. The case in which the information processing apparatus 100 serves as the electronic value transfer source, that is, the case in which the information processing apparatus 100 functions as the transfer source apparatus, will be mainly described below. 

[0245] The non-volatile memory 192 stores various data such as encryption key information used for mutual authentication in NFC, the electronic value, various kinds of applications, and the like. Here, examples of the non-volatile memory 192 include an electrically erasable and programmable read only memory (EEPROM), a flash memory, and the like. The non-volatile memory 192 has, for example, has tamper resistance and corresponds to an example of a secure recording medium.

[0251] FIG. 12 is an explanatory diagram illustrating an example of a hardware configuration of the information processing apparatus 100 according to the present embodiment. FIG. 12 illustrates an example of a hardware configuration of the information processing apparatus 100 in a case in which NFC communication with other information processing apparatus which can function as the transfer source apparatus or the transfer destination apparatus such as the information processing apparatus 200 is performed. 

[0252] The information processing apparatus 100 includes, for example, an MPU 150, a ROM 152, a RAM 154, a recording medium 156, an input/output interface 158, a manipulation input device 160, a display device 162, a communication interface 164, a carrier wave transmission circuit 166, an antenna 168, an IC chip 170, and an antenna 172. Further, the components of the information processing apparatus 100 are connected via, for example, a bus 174 serving as a data transmission path. 

[0253] The MPU 150 is constituted by, for example, one or more processor, various kinds of processing circuits, or the like which are constituted by an operation circuit such as a micro processing unit (MPU) and functions as the control unit 106 that controls the entire information processing apparatus 100. Further, in the information processing apparatus 100, for example, the MPU 150 undertakes the role of an acquiring unit 110 and a processing unit 112 to be described later. 

[0254] The ROM 152 stores programs used by the MPU 150, control data such as operation parameters, and the like. The RAM 154 temporarily stores, for example, programs executed by the MPU 150. 

[0255] The recording medium 156 functions as the storage Unit (not illustrated), and stores, for example, various data such as the data related to the information Processing method according to the present embodiment such as the condition information (in a case in which it functions as the transfer destination apparatus) and various kinds of applications. Here, examples of the recording medium 156 include a magnetic recording medium such as a hard disk and a non-volatile memory such as a flash memory. Further, the recording medium 156 may be removable from the information processing apparatus 100. 

This is a description of general-purpose computing system. Further, the elements of [transmitting, receiving, storing, and retrieving information to and from a user device] amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of [transmitting, receiving, storing, and retrieving information to and from a user device] was/were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, it/they is/are also determined to be well-understood, routine, and conventional activity in the field. The courts have recognized storing, retrieving, receiving, and sending data, as well as performing repetitive calculations, functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 15-17 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 15-17 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-14 depend on independent claim 1. The elements in dependent claims 2-14 which set forth or describe the abstract idea, are: “the function related to the use of the stored electronic value corresponds to a communication function used for the use of the stored electronic value, the processor is further configured to restrict at least a part of the communication function based on the result of the determination of the usability of the stored electronic value, and the result indicates that the stored electronic value is not usable” (claim 2 – further narrowing the abstract idea), “the processor is further configured to restrict communication with a specific apparatus by generation of an error response to a command transmitted from the specific apparatus” (claim 3 – further narrowing the abstract idea), “Page 3 of 21Application No. 16/087,516in a case in which the information processing apparatus communicates with a specific apparatus, the processor is further configured to cancel the restriction of the part of the communication function” (claim 4 – further narrowing the abstract idea), “the specific apparatus is an apparatus having authentication information, and the authentication information is based on the transmitted apparatus information of the information processing apparatus” (claim 5 – further narrowing the abstract idea), “a time information acquiring unit configured to acquire time information related to a time of utilization of the stored electronic value, wherein the processor is further configured to determine the usability of the stored electronic value based on the acquired time information and the condition related to the effective period” (claim 6 – further narrowing the abstract idea), “the condition information includes a condition related to a place, the information processing apparatus further comprises a position information acquiring unit configured to acquire position information related to the information processing apparatus, and the processor is further configured to determine the usability of the stored electronic value based on the acquired position information and the condition related to the place” (claim 7 – further narrowing the abstract idea), “the condition information includes a condition related to an authorized user, the information processing apparatus further comprises a user information acquiring unit configured to acquire information related to a user of the information processing apparatus, and the processor is further configured to determine the usability of the stored electronic value based on the acquired information related to the user and the condition related to the authorized user” (claim 8 – further narrowing the abstract idea),  “the condition information includes a condition related to a first state of a specific application, the information processing apparatus further comprises an application state acquiring unit configured to acquire a second state of the specific application, and Page 5 of 21Application No. 16/087,516 Reply to Office Action of August 14, 2020 and Advisory Action of October 20, 2020 the processor is further configured to determine the usability of the stored electronic value based on the acquired second state of the specific application and the condition related to the first state of the specific application” (claim 9 – further narrowing the abstract idea), “the condition information includes a second use condition related to a credit function, and the processor is further configured to control transmission of a transfer request for the electronic value based on the second use condition related to the credit function, and a balance of the stored electronic value that is deficient” (claim 10 – further narrowing the abstract idea), “the second use condition corresponds to an amount of money of a transferable electronic value” (claim 11 – further narrowing the abstract idea), “the condition information is set by the first management apparatus that manages each of the information processing apparatus and an apparatus associated with the transfer source” (claim 12 – further narrowing the abstract idea), “the electronic value is transferred to the information processing apparatus from an apparatus associated with the transfer source via a second management apparatus that manages the electronic value” (claim 13 – further narrowing the abstract idea),  and “a balance information acquiring unit configured to acquire information related to a first balance of the electronic value associated with the transfer source, via the second management apparatus; and a deficit acquiring unit configured to acquire a deficit based on a second balance of the stored electronic value that is deficient, wherein the processor is further configured to determine, based on the information related to the first balance and the acquired deficit, usability of a specific electronic value that exceeds the second balance of the stored electronic value” (claim 14 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-14 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-17 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion






















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619